Citation Nr: 0323507	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  00-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In January 2002, the veteran testified before the undersigned 
member of the Board (now Veterans Law Judge), who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West  Supp. 2001) and who 
participated in this decision.  The transcript of this 
hearing is of record.

This case was previously before the Board in May 2002, when 
decisions as to the issues of service connection for 
fractured ribs and hypertension, and whether new and material 
evidence to reopen the previously denied claim for a heart 
disorder were rendered.  The present issue of service 
connection for a skin disorder was retained for additional 
development by the Board, pursuant to 38 C.F.R. § 19.9(a)(2).  
The case is now again before the Board.


FINDING OF FACT

The medical evidence shows that the veteran has been 
diagnosed with chronic intermittent folliculitis of the 
scalp, which has been found to have its onset during his 
period of active service.


CONCLUSION OF LAW

The criteria for the grant of service connection for chronic 
intermittent folliculitis of the scalp are met.  38 U.S.C.A. 
§ 1110, 5102, 5103 and 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In addition, 
the veteran was advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claims by the March 2000 statement of the case and subsequent 
supplemental statements of the case, and the May 2002 Board 
decision.  In addition, the veteran was advised of changes in 
the law and regulations effected by the VCAA by letter in 
April 2001 and the September 2001 supplemental statement of 
the case which also provided notice of the change in the law 
and notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
Moreover, requests for information under VCAA were made by 
letter in April 2001, and by the Board in August 2002.  As 
noted above, following the May 2002 Board decision, the Board 
developed the present issue, obtaining treatment records and 
additional examination.  The veteran was advised of these 
efforts by letter in February 2003 and April 2003.  Thus, 
VA's duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)).  The record shows that the 
all identified treatment records, and VA examinations, have 
been obtained.  As noted above, the Board obtained additional 
examination and treatment records pursuant to Development 
Memorandum dated in May 2002.  In addition, in correspondence 
received by the Board in May 2003, the veteran indicated that 
he had no further evidence to submit.

The Board notes that the authority to undertake additional 
development to cure evidentiary defects pursuant to the 
authority then granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)) was invalidated by 
the Federal Circuit on May 1, 2003 in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  Nonetheless, the Board is granting 
the veteran's claim.  Hence, and in view of the foregoing, 
the Board finds that a decision on the merits at this time 
does not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  A chronic disability may also be service 
connected where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a condition as to which, under case law 
established by the U.S. Court of Claims for Veterans Appeals 
(Court), lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997).  Specifically, a layperson is not 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a 
layperson's observation is competent.  Id. at 495-97.  With 
regard to continuity of symptomatology, medical evidence is 
required to demonstrate a relationship between any present 
disability and the continuity of symptomatology unless such a 
relationship is one to which a layperson's observation is 
competent.  Id. at 497.

On the occasion of the aforementioned hearing on appeal, the 
veteran testified that he suffers from a skin disorder that 
was first manifested in Germany, during his active service, 
and has been recurrent since that time.  Service medical 
records reflect complaints of and treatment for a skin 
disorder on his neck, diagnosed alternatively as acne 
dermatitis and acne of the neck.  His reports of medical 
examination at entrance to, and discharge from, active 
service show no complaints, findings, or diagnoses of any 
skin condition.

VA treatment records thereafter reflect complaints of and 
treatment for a skin condition on his arms with scarring on 
his posterior neck, diagnosed as exczema/neurodermatitis in 
1985 and findings of acne necrotica in 1997.

In March 2003, the veteran underwent VA examination.  The 
report is of record and shows findings of multiple follicular 
lesions on the back of the scalp without abscess formation, 
lymphadenopathy, or drainage.  The examiner noted follicular 
eruptions on the back of the neck but no other skin lesions 
or rash.  The examiner indicated that the entire claims file 
had been reviewed, and noted a history of onset in service of 
blisters on the back of the veteran's neck in 1953 diagnosed 
as dermatitis papillaris.  While no complications were 
observed during the separation examination, the veteran 
reported in 1995 with complaints of cysts on his scalp and 
intermittent drainage.  Upon examination then, the veteran 
was found to exhibit cysts behind his right ear area.  In 
1997, he was diagnosed with a rash and nonspecific skin 
eruptions.  The examiner diagnosed chronic intermittent 
folliculitis of the scalp and offered the following opinion:

It is my opinion that his current skin 
condition is related to symptomatology 
documented in his C-file, as it 
demonstrates recurrent chronic condition.

As the history the examiner recited from the claims file 
documents onset of the skin condition during the veteran's 
active service, with subsequent recurrence, the Board finds 
that the words "related to symptomatology documented in his 
C-file" is sufficient to establish an etiological 
relationship between the veteran's currently manifested 
chronic, recurrent skin condition and the skin condition 
manifested and treated during active service.

Accordingly, after review of all the evidence of record, the 
Board finds that service connection for a skin disorder is 
warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for a skin disorder is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

